Citation Nr: 0019211	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals, head 
injury, to include headaches, numbness in arms, shoulders and 
neck.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for intervertebral disc 
syndrome, postoperative lumbar laminectomy.

4.  Entitlement to service connection for pulmonary 
hypertension, also claimed as secondary to tobacco use in 
service.

5.  Entitlement to service connection for nicotine 
dependence, secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1998 rating decision and 
a November 1998 rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  Competent evidence relating residuals of a head injury 
and tinnitus to service has not been presented or secured, 
thus the claims of entitlement to service connection for 
these disorders are not plausible.

2.  The veteran's claim of service connection for a lumbar 
spine disorder is plausible.

3.  The veteran's claims of service connection for nicotine 
dependence and for hypertension secondary to tobacco use 
inservice are plausible.

4.  The preponderance of the evidence is against the 
veteran's claims for service connection for nicotine 
dependence and for hypertension secondary to tobacco use 
inservice.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
residuals of a head injury and for tinnitus are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine with degenerative 
disc disease is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Nicotine dependence was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  Pulmonary hypertension, to include as secondary to 
tobacco use/nicotine dependence, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background, Principles of Well-Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  The U. S. Court of Appeals for Veterans 
Claims (the Court) has since held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In addition, if the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if cardiovascular disease, to include hypertension, 
became manifest to a degree of 10 percent within one year 
from the date of his termination of such service, such 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Claim for Head Injury Residuals, to Include Headaches and 
Numbness

Factual Background

Service medical records reveal that the veteran received a 
blow to the head in May 1960 and experienced mild memory loss 
and confusion concerning the accident.  He was diagnosed with 
mild concussion and placed on observation the same day.  His 
separation examination of April 1962 revealed that he had 
occasional headaches relieved by aspirin and noted the 
history of the May 1960 concussion.

Post service records do not reveal evidence suggestive of 
continuity of treatment for post concussion symptoms.  No 
mention of headaches or other symptomatology claimed as part 
of the head injury residuals was made in private treatment 
records for many years after service, including the treatment 
records from February 1974 and June 1977 which addressed 
lumbar spine problems.

A February 1996 treatment record noted a history of headaches 
while in Europe.  Symptoms such as itchy eyes were reported.  
Current findings were of eyes swollen and watery and he was 
assessed with allergic conjunctivitis.

A series of private examinations for pulmonary hypertension 
included a checklist of symptoms to include headaches; this 
was notably left blank on visits dated in February, March and 
April of 1996 and November and December of 1997.  In April 
1998, he was seen for complaints that included a cold for 
three days, headaches, chills and fever.

The veteran asserts that he has numbness in his arms, 
shoulders and neck as residuals of the head injury.  The 
record contains some reference to shoulder pain to include a 
May 1992 MRI for tendonitis of the right shoulder and a June 
1998 treatment note.  However there is no evidence linking 
the shoulder complaints to the 1960 concussion.  The only 
records concerning numbness, specifically involved complaints 
of leg radiculopathy in conjunction with low back complaints.  

Analysis

Upon review of the evidence, the Board finds that the veteran 
has not presented a well grounded complaint for service 
connection for head injury residuals.  As outlined in the 
above factual background, there is no competent medical 
evidence of any current residual disability from the 1960 
head injury.  There is no continuity of treatment for post 
concussion problems shown after his discharge in 1962.  There 
is no evidence that the veteran currently has ongoing post 
concussive headaches; the only evidence of a headache in 
recent years was one shown in a treatment record from April 
1998, that also included cold and flu-like symptoms.  Nor is 
there evidence showing any numbness of the neck, shoulders or 
upper extremities.  Without evidence of a current disability 
this claim is not well grounded, as the first element under 
Caluza is not met.  See Caluza, supra.

Since the foregoing claim is not well grounded, it must, 
accordingly, be denied. Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Claim for Tinnitus

Service medical records reveal no complaints of tinnitus, 
although in November 1961, he was treated for left ear pain 
and infection, with his left tympanic membrane shown to have 
a large perforation.  He was diagnosed with otitis media.  
Another November 1961 treatment record diagnosed otitis 
externa.  His April 1962 separation examination revealed no 
complaints of ear problems.  

Postservice, there is no medical evidence of ear problems 
shown.  A series of private examinations for pulmonary 
hypertension included an examination of the ears, with the 
tympanic membranes repeatedly shown to be clear in February 
1996, April 1996, December 1997 and January 1998.  

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for tinnitus.  There is no evidence of tinnitus in 
service and there is no evidence that he currently has 
tinnitus.  Even if he were shown to currently have tinnitus, 
there is no competent medical evidence linking his claimed 
tinnitus to service.  This claim is not well grounded, as 
none of the elements under Caluza are met.  See Caluza, 
supra.

Since the foregoing claim is not well grounded, it must, 
accordingly, be denied. Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Claim for Lumbar Spine Disorder

Factual Background

Service medical records reveal the veteran to have been 
treated for pain in the lower lumbar region following a fall 
down some stairs in March 1959.  He was diagnosed with a 
strain of the muscles in the lower portion of the back.  His 
April 1962 separation examination revealed no complaints of 
back problems in the medical history portion and the 
examination itself was negative for back problems.

Following service, in February 1974, the veteran underwent a 
laminectomy surgery for a ruptured intervertebral disc and 
spinal stenosis.  A history was given of his having been 
injured while working as a firefighter.  In October 1975, he 
was determined to be disabled from working as a firefighter 
due to the back injury; this report gave a history of the 
injury resulting from an on the job fall in October 1973.  A 
MRI from May 1989 revealed nuclear herniation at L4-5 and 
annular bulges at L3-4, and L5-S1 as well as annular bulge at 
L2-3.  A MRI from May 1992 revealed surgical changes, disc 
degeneration with minimal spurring at L4-5 and L5-S1 and 
central disc bulge.  Private treatment records reveal 
continued back pain in June 1998.


Analysis

In the present case, a review of the record does show 
evidence of a back injury in service, with symptomatology 
continuing post service, suggestive of chronicity.  The 
medical evidence reveals a current back disability.  
Therefore, the evidence does suggest that the current back 
disorder is related to an in-service disease or injury.  See 
e.g. Wade v. West, 11 Vet. App. 302 (1998).  For these 
reasons, the Board has determined that the claim of 
entitlement to service connection for a lumbar spine disorder 
is plausible, and therefore well grounded.  VA has a duty to 
assist a veteran in developing facts pertinent to a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999).  For reasons that will be discussed 
in the Remand section below, the Board finds that further 
development is required as to the issue of entitlement to 
service connection for the back disorder prior to its final 
disposition.

Claim for Hypertension due to Tobacco Use and Claim for 
Nicotine Dependence

Background-- Special Considerations  for Tobacco Use

In a claim for secondary service connection for a diagnosis 
clearly separate from a service-connected disorder, a 
claimant must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

As to claims related to tobacco use in service, the Board 
notes the Internal Revenue Service Restructuring and Reform 
Act of 1998 (IRS Reform Act) was enacted into law in July 
1998 as Public Law No. 105- 206, which in pertinent part, 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
service. 112 Stat. 685, 865-66 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 1999).  The new section 1103 does 
not, however, affect veterans and survivors currently 
receiving benefits or veterans and survivors who filed claims 
on or before June 9, 1998.  Since the veteran's claim was 
filed before June 9, 1998, the IRS Reform Act amendments are 
not applicable.

The Board notes that VA General Counsel Precedent Opinions 
have been issued pertinent to claims related to tobacco use, 
and that the Board is bound by these precedent opinions.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999). Specifically, 
the Board notes VAOPGCPREC 19-97 was prepared in response to 
an inquiry as to under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.

VAOPGCPREC 19-97 provides that if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws.  The 1997 Opinion further noted that secondary 
service connection could occur only if a veteran's nicotine 
dependence which arose in service and the resulting tobacco 
use were the proximate cause of the disability or death which 
is the basis of the claim, and that proximate cause is one of 
fact.  The 1997 Opinion also noted the potential for an 
intervening or a supervening cause of injury which might act 
to sever the proximate and causal connection between the 
original act and the injury.
VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12 month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or (h) increased appetite or 
weight gain; or by use of nicotine or a closely related 
substance to relieve or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking- 
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold. In pertinent part, for claims alleging a direct 
link between tobacco use in service and a current disability 
the claimant must provide medical evidence of a current 
disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background for Tobacco Use/Nicotine Dependence and 
Hypertension

In this case, the veteran claims he smoked cigarettes during 
active service and that he continued smoking after service.  
In a September 1998 Tobacco Product Use History Questionnaire 
the veteran stated that he began smoking around November or 
December 1958 and smoked about 2 packs a day during active 
service.  Service medical records are silent regarding 
whether the veteran had nicotine addiction or engaged in 
cigarette smoking during service.  The September 1998 
Questionnaire gave a history of his 2 pack a day habit 
lasting 34 years until he quit around March or April 1992.

The veteran's service medical records also do not show any 
incurrence of pulmonary hypertension during service.  His 
blood pressure was noted to read 132/70 on the enlistment 
examination of September 1958 110/60 on re-enlistment 
examination of May 1959; and 120/60 on separation examination 
of May 1962.  Cardiopulmonary findings were normal on 
separation examination.

Post service, his blood pressure was not shown to be 
hypertensive for many years; a June 1977 emergency service 
record from Nyack hospital gave a reading of 140/70.

A February 1997 allergy questionnaire gave a history of the 
veteran having smoked in service, but not currently smoking.

Private medical records reveal cardiovascular problems, to 
include chest pain, heart palpitations and high blood 
pressure were manifested in December 1997, when his blood 
pressure reading was shown to be 138/95 bilaterally on 
cardiac evaluation and he was noted to be on various anti 
inflammatory and steroidal agents.  He was assessed with 
hypertension, although it was noted that the veteran 
emphatically denied a previous history of hypertensive heart 
disease and it was suspected that a high salt diet coupled 
with the non steroidal anti inflammatory agents was causing 
the hypertension.  He was diagnosed with mild pulmonary 
hypertension later in the same month, following further 
evaluation and testing.  In June 1998, he was treated for 
sudden onsets of diaphoresis and weakness with nausea, 
suggestive of palpitations, and on addendum of this record, 
he was said to admit to smoking a pack and a half per day 
since 1991.  In October 1998, he underwent pulmonary function 
studies, with testing indicating mild obstruction.  He was 
also noted to be on Atrovent and Vanceril in October 1998.

Of record are two letters from private physicians, both dated 
in October 1998.  The first, from a Mark Stein, M.D. states 
that the veteran has been followed up for bronchial asthma 
and allergic rhinitis since February 1996.  This letter 
stated that pulmonary function tests (PFTs) were normal at 
that time, and noted a history given by the veteran that he 
smoked while in the service.  He was said to now have some 
evidence of pulmonary hypertension following cardiology 
evaluation and that a certain result from a portion of the 
PFTs done in December 1997 were suggestive of poor 
conditioning or neuromuscular disorder versus minimal airway 
effects.  Based on the pulmonary functions and this veteran's 
clinical condition, the physician opined that he could see 
little association between the veteran's smoking history in 
service and his current pulmonary problems.

The second letter from October 1998, came from a Timothy 
Toward, D.O. who noted that the veteran treated at his 
facility since February 1996 for problems that included 
obstructive lung disease.  A history of smoking cigarettes 
was given; he was said not to smoke prior to service.  The 
veteran gave a history of smoking in November or December 
1958.  He stopped smoking in March 1992.  During his smoking 
history, he smoked 2 packs a day for 34 years, and denied 
exposure to other types of carcinogens.  This physician 
opined that the veteran's lung condition is related to his 
past tobacco usage.  This physician also opined that the 
veteran's nicotine dependence caused the veteran to continue 
smoking during his service and beyond that time.  This was 
said to have lead to mild to moderate obstructive lung 
disease proven by his recent spirometry.

Of record is a bulletin from the American Lung Association 
from 1998 which appears to be addressing questions concerning 
the need to control influenza through a vaccine.

Analysis

Hypertension on a Direct or Presumptive Basis

As pointed out previously, special presumptive provisions 
provide that if a cardiovascular disease becomes manifest to 
a degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

As outlined in the above factual background, there is no 
evidence of hypertension shown during active service, or 
within one year of his discharge in 1962.  The earliest 
evidence of pulmonary hypertension was not shown until 1997.  
Without evidence of a diagnosis during active duty, during a 
period of active duty for training, or a manifestation of 
hypertension to a compensable degree within a year of active 
duty, and without evidence linking the diagnosis of 
hypertension to active service on a direct basis, this claim 
is not well grounded, as the second and third elements under 
Caluza are not met.  See Caluza, supra.

Since the foregoing claim is not well grounded, it must, 
accordingly, be denied. Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Hypertension Secondary to Tobacco Usage Plus Claim for 
Nicotine Dependence Secondary to Tobacco Usage

Because there is also a separate claim for entitlement to 
service connection for nicotine dependence, the Board shall 
first determine whether service connection is warranted for 
nicotine dependence as a separate disability, apart from the 
hypertension claim.  The Board observes as stated above, that 
VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  The 
Board must now determine whether the veteran acquired a 
dependence on nicotine during service.

In this case, the Board finds that the veteran's claim for 
entitlement to service connection for nicotine dependence is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible by virtue of a statement from his private treating 
physician that the veteran became nicotine dependent during 
service and that this was the causative factor in the 
development of a respiratory disorder.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
Although a VA examination addressing the tobacco-related 
claims is not of record, one would not be of probative value, 
in light of the complete lack of medical evidence of active 
duty smoking, smoking related illness or nicotine dependence 
in the service medical records.  The Board accordingly finds 
that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Although the veteran was a smoker for many years, which based 
on his contentions of record included the years during and 
after service, a preponderance of the relevant and credible 
evidence is insufficient to establish that he actually became 
nicotine dependent during service.  Hence, even assuming 
without deciding that nicotine dependence is a disease for 
purposes of the laws governing veterans' benefits, what is 
lacking here is objective evidence showing the incurrence or 
aggravation of a disease or injury related to tobacco 
use/nicotine dependence while the veteran served on active 
duty during the late 1950's to early 1960's more than 35 
years ago.  The medical evidence of record is completely 
negative for complaints of, treatment for, or a diagnosis of 
any respiratory disorder, to include pulmonary hypertension, 
until many years after service.  Furthermore the veteran's 
own smoking history is somewhat inconsistent; in certain 
records, to include the September questionnaire, he is said 
to have quit smoking in 1992, while an addendum to a June 
1998 treatment record noted the admission that the veteran 
was currently smoking a pack and a half a day since 1991.  

Furthermore, the October 1998 letter from the veteran's 
private physician gave the opinion that there is little 
association between the veteran's smoking history in service 
and his current pulmonary problems.  

In sum, based on the evidence outlined above, the Board is 
persuaded that the greater weight of the evidence does not 
support a finding of nicotine dependence having its onset in 
service.  The Board again emphasizes the evidence showing a 
post-service history of cigarette smoking, with pulmonary 
hypertension having been diagnosed in December 1997, more 
than 30 years after discharge.  The Board has considered the 
veteran's statements that he suffered nicotine dependence 
from smoking during military service from 1959-1962.  
However, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
total lack of objective evidence of record of tobacco use in 
service, and conflicting evidence concerning his own smoking 
history.  The veteran lacks the medical expertise to offer an 
opinion as to the existence of current nicotine dependence, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent medical evidence of relevant 
symptomatology having been manifest inservice, service 
connection is not warranted for nicotine dependence secondary 
to tobacco use in service.  Service connection is likewise 
not warranted for pulmonary hypertension, secondary to 
tobacco use in service, nor as secondary to inservice-
incurred nicotine dependence.


ORDER

Service connection for residuals of a head injury, tinnitus, 
nicotine dependence and pulmonary hypertension is denied.

The claim of entitlement to service connection for 
intervertebral disc syndrome is well grounded, and to this 
extent only, the appeal is granted.


REMAND

The Board finds the veteran's claim for service connection 
for intervertebral disc syndrome, postoperative lumbar 
laminectomy is well grounded, meaning plausible, and based on 
a review of the file, there is a further VA duty to assist 
him in developing the facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Currently there is no VA examination of record addressing the 
question of whether the veteran's current lumbar spine 
pathology is in any way related to the fall recorded in March 
1959.  The Court has ruled that the fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of service connection for a low back 
disorder.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to obtain copies of 
those treatment records which have not 
been previously secured.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed lumbar 
spine disorder.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
question the veteran in order to obtain 
all pertinent history concerning the 
claimed disorders.  All necessary tests 
and studies should be conducted as 
determined appropriate by the examiners.  
The reports of examinations should 
contain a detailed account of all 
manifestations of the claimed lumbar 
spine disability found to be present.  
The examiner should also comment on 
whether any manifestations noted are the 
result of any injury originating in 
service, based on the examiner's review 
of the claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
or reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
low back disorder on the merits of the 
case.  In the event that any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and be given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

